Martin, J.
delivered the opinion of the court. The plaintiff, a free woman of colour, complains that her child was directed to be emancipated at the age of twenty-one, by the will of her mistress, who bequeathed her services in the meanwhile to the defendants’ daughter, who is still a minor—that the will requires that the child be educated in such a manner as may enable her to earn her livelihood, when free—that no care of her education is taken and she is treated cruelly. The prayer of the petition is, that the child be declared free at twenty-one, and in the meantime hired out by the sheriff
The answer denies the plaintiff’s capacity to sue—that she has any cause of action, and the general issue is pleaded.
The petition was dismissed, and the plaintiff appealed.
The plaintiff cannot sue for her "minor daughter, in a case in which the latter could not sue were she of age.
Seghers for the plaintiff—Denis for the defendants.
The daughter is a statu liber, and as such ~ , a slave till she reaches her twenty first year, Clef des loix romaines verbo staiu liber.— . , . . As a slave she can have no action, except to claim or prove her liberty.—Civil Code 177.
Her right to her freedom will not begin till she is twenty-one, if in the meanwhile the legatee fails to perform the conditions of the bequest and the heir of the testatrix, have the legacy annulled therefor, the statu liber must continue a slave in the meanwhile, and her services be enjoyed by the heir, so that the object of the suit, as far as it concerns her, is relief from ill treatment, which a slave cannot sue for. The plaintiff is without a right of action.
It is therefore ordered, adjudged and decreed, that the judgment be affirmed with costs.